Appeal from a judgment of Monroe County Court (Geraci, Jr., J.), entered January 17, 2001, convicting defendant upon his plea of guilty of, inter alia, robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We affirm for reasons stated in the amended decision at the suppression court (Geraci, Jr., J.). We add only that the sentence is neither unduly harsh nor severe. Present — Pigott, Jr., P.J., Hurlbutt, Burns, Lawton and Hayes, JJ.